Terminal Disclaimer
The terminal disclaimer filed on 20 July 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 10,877,737 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
The following is the Examiner's statement of reasons for allowance: The prior art of record fails to teach all the limitations of the claims.  In particular, (independent) Claims 1, 9, and 17 have the following limitations, in combination with the other claim elements, that are not found in the prior art: 

...accessing computer code entered from a user device, wherein the computer code comprises a schema name, a model name, and a database name; and generating non-Hypertext Markup Language (HTML) output information representing the computer code, wherein the generating includes retrieving an HTML dictionary file usable for associating terms in the computer code with the non-HTML output information; and associating, at least in part using the HTML dictionary file, the schema name, the model name, and the database name with one another.


These limitations, in combination with the other claim elements, are not present in the prior art of record and would not have been obvious to a person of ordinary skill in the art at the time of the invention; thus, Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINT THATCHER whose telephone number is (571)270-3588.  The examiner can normally be reached on Mon-Fri 9am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C. T./
Examiner, Art Unit 2191
21 July 2022
/QING CHEN/Primary Examiner, Art Unit 2191